Citation Nr: 0737525	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The Board remanded this matter to the RO via the Appeals 
Management Center (AMC) for further development in August 
2006.


FINDING OF FACT

Resolving doubt in favor of the veteran, PTSD is the result 
of an incident in service.


CONCLUSION OF LAW

The grant of service connection is warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107(West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The VA examination in April 2007 provides a diagnosis of PTSD 
and links the veteran's current symptomatology to an April 
1969 incident in service where the veteran was assaulted by a 
group of men.

There is evidence to support the occurrence of the April 1969 
assault, the claimed in-service stressor.  Personnel records 
note that the veteran returned from the hospital after 21 
days in May 1969.  VA requested hospital records but none 
were found.  David E. Moore and James R. Hiatt submitted 
written testimony indicating that they took clothes to the 
veteran at the time he was discharged from the hospital.  
Moore noted that the veteran's eyes and face were still 
bruised and swollen when he left the hospital.

Therefore, the aggregate of the evidence raises at least a 
reasonable doubt that the claimed in-service stressor 
actually occurred.  Coupled with the medical evidence and 
resolving all such doubt in the veteran's favor, as is 
required under the law, the grant of service connection is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


